Title: From John Adams to the Duc de La Vauguyon, 1 May 1781
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



Sir
Leyden May 1. 1781

By the Tenth Article of the Treaty of Alliance between France and America, the most Christian King and the United States agree, to invite or admit, other Powers, who may receive Injuries from England, to make common Cause with them, and to acceed to that Alliance, under Such Conditions, as shall be freely agreed to and Settled between all the Parties.
It will be readily acknowledged that this Republick has received Injuries from England: and it is not improbable that Several other maritime Powers, may be Soon, if they are not already in the Same Predicament. But whether his Majesty will think fit to invite this Nation at present, to acceed to that Alliance, according to the Article, must be Submitted to his Wisdom.
It is only proper for me to Say, that whenever your Excellency shall have received his Majestys Commands, and shall judge it proper to take any Measures, either for Admitting or inviting this Republick to acceed, I shall be ready in behalf of the United States to do, whatever is necessary and proper for them to do, upon the occasion. I have the Honour to be, with perfect Respect, your Excellencys most obedient and most humble sert.
